Citation Nr: 1002675	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression.

3.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Though the prior final decision addressed service connection 
specifically for PTSD, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The issue here addressing an acquired 
psychiatric disability to include PTSD and depression does 
not amount to a new claim, because the Veteran'' claim may 
not be limited to a diagnosis of PTSD since the claim is for 
any mental disability that may reasonably be encompassed by 
several factors including the Veteran's description of the 
claim and symptoms, and other information including 
diagnoses.  Id.  Otherwise, the Veteran would be forced to 
continually file new claims as medical evidence is developed 
during the initial claim.  Id. at 8; Velez v. Shinseki, No. 
07-1704, slip op. at 4 (U.S. Vet. App. Oct. 9, 2009).

The issues of whether to reopen entitlement to service 
connection for bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  A March 2005 rating decision denied the Veteran's claim 
of entitlement to service connection for PTSD.  The Veteran 
did not file a notice of disagreement to that rating decision 
within the required time limit.

2.  Evidence associated with the claims file since the March 
2005 rating decision was not of record at the time of the 
March 2005 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for PTSD.

3.  The evidence of record shows that the Veteran did not 
engage in combat with the enemy or that he was a prisoner of 
war (POW) during his period of service and the Veteran's 
claimed stressors are not supported by the record. 

4.  An acquired psychiatric disability, other than PTSD, did 
not have its onset in service and has not otherwise been 
shown to be related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1003 (2009).

2.  The evidence received subsequent to the March 2005 rating 
decision is new and material and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  An acquired psychiatric disability, to PTSD and 
depression, was not incurred in or aggravated by active 
service. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

For reasons explained in detail below, the Veteran's claim of 
entitlement to service connection for PTSD is found to be 
reopened by way of the submission of new and material 
evidence.  Thus, no further notification or assistance is 
necessary to develop facts pertinent to that issue.  

Regarding service connection claims, the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of the claim: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection 
claim, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application including notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

After careful review of the claims folder, the Board finds 
that the letters dated in November 2005 and March 2006, 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the November 2005 
VCAA letter advised the Veteran what information and evidence 
was needed to substantiate his service connection claim for 
PTSD.  The letter also informed the Veteran of his and VA's 
respective duties for obtaining evidence.  The November 2005 
letter requested that he provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran.  The March 2006 letter 
informed the Veteran how VA determines the disability rating 
and effective date if his claim is granted.  This information 
was provided to the Veteran prior to the initial AOJ 
decision.

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of his claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
this regard, the claims file contains the Veteran's service 
treatment record, service personnel records and VA treatment 
records.  

VA also attempted to verify the Veteran's claimed in-serivce 
stressors.  The Veteran submitted a PTSD questionnaire form 
discussing the events that led to his PTSD in November 2004.  
The RO determined that the Veteran did not provide sufficient 
information concerning his in-service stressors to facilitate 
a search at the U.S. Army and Joint Services Records Research 
Center (JSRRC) or the U.S. Army or National Archives and 
Records Administration.  The RO contacted the Veteran in July 
2005 to obtain more specific information.  Unfortunately, the 
Veteran could not provide any additional information than 
what was in his November 2004 statement.  The Board notes 
that VA is not obligated to verify stressors that are too 
vague.  The Veteran must provide, at a minimum, a stressor 
that can be documented, the location of where the incident 
occurred, the approximate date within a two-month window, the 
name and other identifying information of other individuals 
involved and the unit of assignment.  See M21-1MR, Part IV, 
Subpart 2, Chapter 1, Section D, 14d.  The Veteran has yet to 
provide the names of any involved in the alleged stressors or 
provide a date window of two months.  Therefore, the Board 
concludes that VA has done everything reasonably possible to 
assist the Veteran in verifying his claimed in-service 
stressors.

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claim; however, the 
evidence of record does not warrant an examination because 
there is sufficient competent medical evidence to decide his 
claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, which corroborates his 
accounts of an in-service stressor.  There is no evidence in 
the record that supports the Veteran's claim that he was 
exposed to mortar, rockets and small arms fire while he was 
stationed in Vietnam.  Absent any indication that the Veteran 
has been diagnosed with PTSD due to a verified in-service 
stressor or any competent and credible evidence of a reported 
in-service stressor, VA is not required to provide him with a 
VA examination in conjunction with his PTSD claim.  
Furthermore, the record already contains a competent medical 
opinion that the Veteran's PTSD is related to the Veteran's 
claimed in-service stressors while he was stationed in 
Vietnam.  Thus, as the portion of the Veteran's claim that 
pertains to PTSD is being denied on the basis of their being 
no verifiable stressor, the Board finds that a VA examination 
and opinion is not necessary in order to decide the Veteran's 
claim.  

As to the portion of the Veteran's claim that pertains to an 
acquired psychiatric disability other PTSD (such as 
depression), the Board concludes an examination is not needed 
in this case because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  As discussed below, 
there is no evidence of a diagnosis of depression or any 
other psychiatric disability until several decades post-
service and no evidence linking the Veteran's depressive 
disorder to active service.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to section 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that § 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further relevant available evidence not already of 
record.  A lay statement from the Veteran's sister is also 
associated with the record. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of VCAA and 
the implementing regulations and the record is ready for 
appellate review.


II.  New and Material Evidence

An unappealed rating decision in March 2005 denied the 
Veteran's claim of entitlement to service connection for PTSD 
with depression on the basis that the Veteran did not have a 
current diagnosis of PTSD or that the evidence did not show 
that the claimed stressor occurred.  The relevant evidence of 
record at the time of the March 2005 rating decision 
consisted of the Veteran's service treatment records, service 
personnel records and the Veteran's statements in support of 
the claim.  The Veteran did not file a notice of disagreement 
with the March 2005 rating decision within the one-year time 
limit.  Therefore, the March 2005 rating decision is final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108.  
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

The Veteran requested the RO to reopen his service connection 
claim for PTSD in October 2005.  Evidence received since the 
October 2005 rating decision includes VA treatment records 
and the Veteran's statements in support of his claim.  The VA 
treatment records received since the March 2005 rating 
decision are new in that it was not of record at the time of 
the March 2005 rating decision.  A December 2005 VA treatment 
record provides a diagnosis of PTSD and depression not 
otherwise specified.  The Board finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim, namely that the Veteran currently 
has PTSD that may be related to a claimed in-service 
stressor.  Accordingly, as new and material evidence has been 
submitted, the claim of entitlement to service connection for 
PTSD is reopened. 

III.  Merits of the Claim for Service Connection

Before turning to the merits of the Veteran's claim, the 
Board must determine if it would be prejudicial to the 
Veteran to address the merits of the claim, given that the 
RO's decision in March 2006 determined that the claim could 
not be reopened.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  While the RO initially did not reopen the claim, the 
RO implicitly reopened the claim in the January 2009 
supplemental statement of the case.  In that document, the RO 
explained the denial of the Veteran's claim based on the 
merits of the claim and provided an analysis of the evidence 
of record.  Thus, the RO decided the claim on the merits.  
Furthermore, the Veteran and his representative have 
consistently argued the merits of the claim.  Accordingly, 
the Board finds that it would not be prejudicial to the 
Veteran for the Board to address the merits of his claim.

PTSD

The Veteran claims that he currently suffers from PTSD due to 
incidents that occurred during his military service in the 
Republic of Vietnam from November 1967 to November 1968.  
Specifically, he contends that he came under mortar, rockets 
and small arms fire while stationed at Tuy Hoa, Kontum, 
Pleiku and Quin Hon, Vietnam.  He also noted that he saw 
friends die and dead bodies.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.  A 
December 2005 VA treatment record provides an Axis I 
diagnosis of PTSD.  The treatment record documents that the 
Veteran was recently diagnosed with PTSD and he still resents 
his Vietnam experiences.  The Board finds that the record 
indicates that the Veteran has a current diagnosis of PTSD 
related to his claimed in-service stressors while stationed 
in Vietnam.  Therefore, two of the three elements for 
establishing service connection for PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the Veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a Veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

The record shows that the Veteran did not receive medals that 
clearly indicate that he engaged in combat.  The Veteran's DD 
Form 214 shows that the Veterans military occupational 
specialty was a wheel vehicle mechanic.  His service 
personnel file reveals that he assigned to the 134th Aviation 
Company between November 1967 and June 1968 and the 129th 
Assault Helicopter Company between June 1968 and October 1968 
as a wheel vehicle mechanic in the Republic of Vietnam during 
the Vietnamese Counter Offensive Phase III and TET Counter 
Offensive.   Direct combat experiences are not shown to be 
part of the Veteran's duties in Vietnam.  Neither the 
Veteran's military specialty nor his service records, 
disclose that the nature of his duties exposed him to a more 
than ordinary stressful environment, even given the fact that 
service in a combat zone is stressful in some degree to all 
who are there, whatever their duties and experiences.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, the 
Board finds that the Veteran is not shown to have engaged in 
combat with the enemy.  The Board also notes that the Veteran 
does not contend and the evidence does not establish that he 
was a prisoner of war (POW).  
 

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service nor has the 
evidence established that he was a POW, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  The Veteran's service records do not support any 
of the Veteran's claimed stressors.  In addition, the Veteran 
did not provide sufficient detail to facilitate a more 
detailed search.  The Veteran completed the PTSD 
questionnaire in November 2004.  The Veteran reported that 
the claimed incidents within a 20 month window (February 1967 
and October 1968).  The RO contacted the Veteran in July 2005 
to obtain more specific information regarding his stressors 
to include names, incidents and dates.  He informed the RO 
that he had nothing more to offer than what is in his 
November 2004 statement.  In January 2008, the RO made a 
formal finding that the information provided by the Veteran 
was insufficient to send to JSSRRC and it was insufficient to 
allow a meaningful search of the U.S. Army or National 
Archives Records Administration.  The Board again notes that 
at a minimum, the Veteran must provide a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two-month period) of the incident 
and the unit of assignment at the time the stressful event 
occurred.  See M21-1MR, Part IV, Subpart 2, Chapter 1, 
Section D, 14d.  The Veteran came no way near the time period 
(two months) that VA needs to verify his reported stressors.  
The 20-month period that the Veteran has referenced is far 
too vague and ill defined.  He has also failed to provide the 
names of the friends that were killed in action.  The Board 
notes that corresponding to VA's duty to assist the veteran 
in obtaining information is a duty on the part of the veteran 
to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").  VA's duty 
must be understood as a duty to assist the veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
As such, the Veteran has provided nothing more than a general 
assertion so that an attempt at verifying his stressors could 
not be made.

The only evidence substantiating that the Veteran experienced 
the in-service stressors is his own statements.  However, as 
noted above, the Veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), and Dizoglio, 9 Vet. App. at 
166.  The record must contain service records or other 
corroborative evidence, which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Id.  There is no credible supporting 
evidence from personnel records, lay statements from service 
members, or other corroborating evidence in the record to 
support the Veteran's contention that any of the claimed 
events occurred.  Accordingly, the Board finds that the 
Veteran's statements regarding the claimed in-service 
stressors are not credible.  As none of the Veteran's 
previous diagnoses of PTSD were based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim of entitlement to 
service connection for PTSD.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  Therefore, 
entitlement to service connection for PTSD is not warranted.

An acquired psychiatric disorder other than PTSD

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran has been 
diagnosed as having depression not otherwise specified. 
Hickson element (1) has therefore been demonstrated.

With respect to Hickson element (2), the Veteran's service 
treatment records are negative as to any suggestion of a 
depressive order or any other psychiatric problem during 
service.  The Veteran's October 1968 separation examination 
revealed that no psychiatric disabilities were present.  The 
Veteran denied problems with sleep, depression, excessive 
worry, or any nervous trouble on the report of medical 
history at that time.  

In fact, the first evidence of a depressive disorder comes 
more than 30 years after the Veteran left military service.  
There are no in-service or post service medical records 
indicating that the Veteran developed a depressive disorder 
during service. Accordingly, Hickson element (2) has not been 
met, and the Veteran's claim fails on this basis alone.

In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statements attempting 
to link the Veteran's currently diagnosed depressive disorder 
to his military service over 30 years earlier.  To the extent 
that the Veteran contends that a medical relationship exists 
between his currently diagnosed depressive disorder and his 
military service, any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  Moreover, as 
discussed, the Veteran attributes his psychiatric disability 
(depression) to his alleged in-service stressors.  The 
Veteran again is not a credible historian.  Any correlation 
drawn between those unverified stressors and his depression 
is therefore of no probative value.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above, 
there is no evidence of an in-service depressive disorder, 
and there is no indication of depressive symptomatology for 
years thereafter.  The Veteran was not formally diagnosed 
with a depressive disorder for more than 30 years after his 
separation from service, and there is no evidence of record 
that the Veteran received continuous treatment for depression 
during this gap.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [finding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted to that extent only.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is denied.


REMAND

A preliminary review of the record reveals that a remand for 
additional notification and development is necessary with 
respect to the issues on appeal.

When a veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  ld. at 10.

In the November 2005 VCAA letter, the RO notified the Veteran 
of the evidence and information that was necessary to 
establish entitlement to the underlying claims of service 
connection for hearing loss and tinnitus.  However, the RO 
did not notify the Veteran of the evidence and information 
that was necessary to reopen the claim or describe what 
evidence would be necessary to substantiate the elements 
required to establish service connection that was found 
insufficient in the previous denial.  ld.  Moreover, the 
Veteran has not demonstrated actual knowledge of these 
elements.  Thus, the Board has determined that the Veteran 
should be provided such notice as required by Kent.  ld.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran 
with proper VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VCAA notice should 
advise the Veteran of what evidence 
and information is necessary to 
reopen the claim and what evidence is 
necessary to substantiate the 
elements required to establish 
service connection that were found 
insufficient in the prior denial of 
his claim for hearing loss and 
tinnitus, as outlined by the Court in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Veteran should be 
afforded an appropriate period of 
time for response to all written 
notice and development as required by 
VA law.

2.	Upon completion of the foregoing, the 
RO should adjudicate the Veteran's 
claims of whether new and material 
evidence has been submitted to reopen 
the claims for entitlement to service 
connection for bilateral hearing loss 
and tinnitus, based on a review of 
the entire evidentiary record.  If 
the benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case 
and the opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


